:   ~~   '   .
                                                                                                                                                                                                                                                   ,)-- i
                 ,:.A;;;0.;;2;,;.45;;;;B.:;.;(Ra:;;ev;,;.·.:;.;02;;.;i0;;;;8i,:;;20;,:,19:.:,l.:;.;lu;;;dg,::m;;;en;;;t;;;in.::.aC;;::r.:;.;im;;;in;;;al~P.:;.;etty~Cas;;;e;;.;(M=od;;;ifi:::;ed~)------------------.....:P.::;ag~e.:,.l;;:of.:.,l :~   . •ij

                                                                                                                                                                                                                                                           i,,
                                                                      UNITED STATES DISTRICT COURT                                                                                                                                                         I'
                                                                                     SOUTHERN DISTRICT OF CALIFORNIA                                                                                                                                       11
                                                                                                                                                                                                                                                           1,
                                                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                                                           Ii
                                                United States of America                                                                          JUDGMENT IN A CRIMINAL CASE                                                                               I


                                                                       V.                                                                         (For Offenses Committed On or After November 1, 1987)


                                                    Jesus Abarca-Vargas                                                                           Case Number: 3:19-mj-23105




                 REGISTRATION NO. 87891298
                                                                                                                                                               AUG O5 2019
                 THE DEFENDANT:
                  1Z1 pleaded guilty to count(s) _l:_:::of:...C::.o::.:m=pl::ai::.·n::.t_ _ _ _-1-!~!!i.vµ.!11,l!./lw..r;mAJ.G~l'-e'.,i;;;i,!oo,,m;-L_ _ _ _ __
                   •  was found guilty to count(s)                                                 "                                     O~Purv;
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                 Title & Section                                   Nature of Offense                                                                                                               Count Number(s)
                 8: 1325                                           ILLEGAL ENTRY (Misdemeanor)                                                                                                     1

                    D The defendant has been found not guilty on count(s)
                                                                   -------------------
                   •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the. motion of the United States.

                                                              IMPRISONMENT
                         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                  imprisoned for a term of:

                                                             ~ TIMESERVED                                                                • ________ days
                    IZI Assessment: $10 WAIVED lZl Fine: WAIVED
                    lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    the defendant's possession at the time of arrest upon their deportation or removal.
                    •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                  of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments
                  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                  United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                             Monday, August 5, 2019
                                                                                                                                             Date of Imposition of Sentence


                  Received
                                      - --------
                                      DUSM                                                                                                   IlitJ.Lu.~OCK
                                                                                                                                             UNITED STATES MAGISTRATE JUDGE



                  Clerk's Office Copy                                                                                                                                                                             3:19-mj-23105
